[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this case the defendant corporation was defaulted for failure to appear and a hearing in damages was held at which the CT Page 5875 plaintiff testified, and submitted medical reports and bills.
On October 13, 1996 the plaintiff was a customer of the defendant's (Dodge City), a business that provided supervised horseback riding to the public. The horse provided to the plaintiff was inappropriate for a person of her riding ability, and the supervisor or trail guide employed by the defendant failed to adequately address the plaintiff's difficulty in controlling the horse.
The horse bolted throwing the plaintiff off. She was rendered unconscious for a short time and was in pain, with difficulty breathing. Because of the remote location it took about three hours to extricate her for removal to the hospital.
She was hospitalized from October 13, 1996 to October 15, 1996. Her injuries and symptoms included three fractured ribs, a compressed fracture of her T7 vertebrae, severe head pain, vertigo, dizziness and persistent vomiting.
At the time, the plaintiff was employed as a courier and telemarketer for SDJ Associates Inc. Her average weekly pay was $200. She has been unable to return to work since the accident.
Post accident she was essentially bed ridden for two to three months, requiring help in getting dressed, getting out of bed, feeding herself and her two children, who were then approximately thirteen and eleven years of age. The plaintiff is thirty-seven years of age.
While the pain and symptomatology have diminished to some degree, she still has spells of vertigo, still has sternum pain, back pain and head pain from time to time, especially with activity. She has prescription medication for sleeping, and pain relief.
Her physical activities are substantially curtailed. For example, simple household chores such as reaching, cleaning and lifting laundry cause pain. She is unable to participate in activities she enjoyed prior to the accident, such as ice skating, bicycling and yard games. Her personal life has been adversely affected because of her back and chest pain. She will be required to undergo a regime of physical therapy, but because of an unrelated medical condition has not been able to commence said therapy. From the history, it appears there will be some CT Page 5876 permanency resulting from the injuries.
The Court assesses damages, as follows.
         Economic Damages          $11,141.37 Non Economic Damages      115,000.00 ----------- Total Damages:      $126,141.37
Pursuant to Connecticut General Statutes § 52-225a, a hearing shall be scheduled by the Clerk to determine the collateral sources paid for the benefit of the claimant.
Klaczak, J.